2020 16:1 #838 P.001/006

vi 112
06/19/20 Page 1 of 6

1

From: Case 1:90-cv-05722-VM Document 1849 Filed

 

Mr. Douglas McCarron General-president
United Brotherhood of Carpenters and Joiners of America
Washington, D.C. 20001

June 15, 2020

Dear Sir and Brother:
| am writing to you regarding some concerns | have had for some time. | have written

numerous correspondences to New York City District Councils (NYCDC), Executive Secretary
Treasurer (E.S.T.) Joseph Geiger without receiving a response. Mr. Geiger has never
responded to me as would be prudent. Instead, he forwarded my matters to the Independent
Monitor, Glenn McGorty. Mr. McGorty should have only been contacted in cases or questions of -
the Consent Order. Why Mr. Geiger did not respond personally to my emails and forwarded my
concerns is perplexing. (Please see the attached emails) | presented my matters to UBC
General Representative, Mr. Anthony Pena and he suggested | write directly to you for a proper
response.

Over the last few months in New York City, as the rest of the country, has been trying to get
a grasp on the adjustments introduced by the Corona Virus. All of aspects of life have been
affected and organizations having been trying to comprehend the best way to get through this
horrible pandemic. The jurisdiction of the New York City District Council of Carpenters, some
would argue was hit the hardest in the United States. | presume that you were aware that as of
March 27, 2020, the UBC Councils of the Eastern Atlantic States and New England laid off
non-essential staff in order to safeguard the Benefits Funds. Training Centers were ail closed
and the staff were laid off. With less than 25% of essential membership on construction jobs
permitted to work, Mr. Geiger decided to allow all Business Representatives, Organizers, Area
Standards, Instructors, Anti-coruption and other staff to continue to work into April. With the full
understanding that some positions needed to be staffed, Mr. Geiger decided to keep them on
the payroll. Why would we continue to pay Mr. Matt Walker or Mr. Pie if there was no work for
them? Mr. Walker and Mr. Pie are collecting substantial pensions while our members are forced
to collect unemployment, i

Mc. Geiger could have trimmed the Council payroll drasticaily by eliminated such benefits as
leased cars, gas credit cards, and monthly parking spots. Eliminate fees from external counsel
that are unnecessary at this time such as Judge Barbara Jones and Council lawyer, Mr.
Murphy. | am hoping these deficits will nat come from raising the retirement age, reducing
retiree’s medical or extending the apprenticeship program. This is a fiduciary responsibility and
it isn't as if you can't recall people to positions when times are better.

| have been a vocal member since | joined local 608, thirty five years ago. Over my career |
have taken numerous courses and understand how our Union operates. | was made an
example of when | was brought up on charges for speaking out against the “Blue Card” issue.
When past NYCDCC President, Peter Thomassen was in office, it was proven he was in
collusion with mob associate NYCDC Trustee, Joe Oliveri who ran the Drywall Association. in
agreement, they implemented changes to the 50/50 work ratio in favor of the contractors. Mr.
Thomassen left the Union in shame without any ramifications. Many other past employees have

 
From:

O6/17/2020 16:42 #838 P.002/006

Case 1:90-cv-05722-VM Document 1849 Filed 06/19/20 Page 2 of 6

been forced out of the Union without any repercussions, costing our members millions of

doliars. It seems there have been numerous actors who have violated the UBC Oath and were

never held accountabie.---- -- ner re

There appears to be many questions raised to money missing from the Benefits
Department. A few years ago, Judge Berman ordered a forensic report but members never
were privy to the outcome. This important issue must be revisited today. There are numerous
lawsuits pending and others that were settled out of court with Non-Disclosure Agreements
(NDA). These NDA's are not forthcoming to our members and they never get to see the truth
why past NYCDCC Presidents and others representatives were removed. Stephen McInnis,
Graham McHugh both prominent trustees to the funds were removed from office without a
transparent explanation. Who authorized NDA's ?Certainly not the Delegate body ,nothing in the
minutes reflects that. Did you or the General office in Washington approve the NDAs?Where is
the accountability that our members deserve? Scott Danielson, past Inspector General was
forced to resign and now is collecting his four pensions over $13.000.00 a month. He was part
of the Forde regime and allegedly heiped to facilitate cover-ups in the IG's office (documented
cases of him shredding documents) . Mr. McGorty forced him to resign without any
repercussions for his behavior. Why haven't the membership been informed of the
circumstances that affect their Union? Brother McCarron now with the effects of the both the
corona-virus and the proven corruption the members need to know how much money truly is
missing, so the membership can be fully informed and be prepared for any actions that may
need to take place to rectify this situation. | implore you to please order a Forensic Audit of the
Benefit funds in New York City. Far too many years have passed where a small group of
trustees make a decision in a back room with no minutes or accountability, the old smoke filled
room back room deal comes to mind.

Recently, David Pie, who is leaving his Inspector General's position at the end of the year,
brought up a third year apprentice on charges allegedly directed by Joe Geiger. Mr. Pie is not a
card carrying member of our Union but yet had a member brought up on charges and expelled
for voicing his opinions against a bad contract. It seems anyone who goes against the Council is
silenced and cast away. Matt Walker in charge of operations at the NYCDC, is receiving
$250,000.00 salary and collecting his New Jersey State Troopers pension, as is Mr. Pie. These
two non-members, who hold two of the most important positions in our Council, have been
accused of pursuing members at the will of the Council. When the Inspector General (IG) and
Chief Compliance Officer (CCQ) both do whatever they are directed to do by Mr. Geiger, there
is no objective oversight in our union. The Council invested many months to find the right
person for the iG’s position and after a littie over a year, Mr. Pie decides to leave. Another bad
investment by the Council that leaves us venerable regarding satisfying the Consent Order. The
next IG should be an outside person with no ties to our Union. Not a friend and favor to the
Director of Operations or Council employee. The sole hold over in the administration of the IG
office is Patrick Kennedy, Patrick Kennedy was a security guard in the District Council during
the Forde administration. A security guard that watched Mr. Joe Wing bring prostitutes and lewd
women into the council when he lived on the Sth floor in the apartment, the same Patrick
Kennedy who stoad idie while council officers were doing drugs in the building.

 

 
From:

06/17/2020 16:12 #838 P.003/606

Case 1:90-cv-05722-VM Document 1849 Filed 06/19/20 Page 3 of 6

What about Ramadan ( Rambo) ibric who lied to get his job in the district council stating that he
was fluent in Russian which was not the case. He allowed contractors to cheat for years, and
has along documented history of cheating members and contractors all over New York City:
Just come to New York City and ask someone about Rambo, see the response you get from
members about his misconduct, it will make your stomach turn. This corrupt individual was
allowed to work in the IG office and train other IG officers. Talk about a fox in the hen house,
lets put one of the most corrupt union officials in history in the office that handles union
corruption. it is my belief he is currently under investigation with law enforcement.

This is just the tip of the iceberg and something has got to be done. | have spoken to
General Representative Mr. Frank Spencer and Mr, Pena regarding my concerns. At this point,
there is nowhere else to turn to for a fair and just overview of the state of our union in New York
City. Mr. Geiger keeps ignoring my emails and refuses to respond like a professional. He is an
elected official disregarding his duty. His behavior is repugnant and needs to be addressed. |
am asking you to please look into these allegations. You are the members last hope and | ook
forward to hearing from you. Even now | try to email Pau) Capurso, Pat Kennedy, even the
monitor Glen McGorty they are all to busy for me | guess. Our loss of market share doesn’t

really show me they are busy doing much.

Anything | can do to assist you in your inquiry, please feel free to contact me.

Fraternally yours, bur SB tenn

Brian Brennan »b4369y@ yahoo.com 1-917-650-1051 UBC-1717-9346 Locali57

Cc" DOL,
ccs Boj

CC Judge Nn Affero

 

 

 
wigeeet

From:

 

 

f17i2 16:1

  

a th Alene ayes =
2 MESSAGes
Ss

    

 

Te: Paul Capurso >
Yesterday at 6:29 PM

jf

   
     

SS ATR Gy ‘ ee ke
OWT

  

a4

 

FS ee ee ed
tS ey Fy py
WOO 2)

  
 
  
   

 

By Pe ee os hs fl ay sk eR
WONT ein, NEWS

 

ale

ee cman
AG; seer
aa ee

\ fF
iE HE ee,
Pe ie

fee

i
Lt

4

See More Da

‘*

oG o20 113
Document 1849 Filed 06/19/20 Page 4

#838 P.@G4/006

of 6

 

 

 

 
 

06/17/2020 16:13 #838 P.005/006

wee

Case 1:90-cv-05722-VM Document 1849 Filed 06/19/20 5 of 6
3:31 a é ie)

The inspector general's... “. “

 

Yesterday at 4:50 PM

The inspector general's

office
| Found in Sent Mailbox

Pat,

What has your role exactly been
this past two years since David
pie has been incharge are you
ready to step in and be the
acting IG again? Pat are you a
member of the carpenters
union? Do you carry a card?

 

 

 

 
From:

06/17/2020 16:13 #838 P.006/006

Case 1:90-cv-05722-VM Document 1849 Filed 06/19/20 Page 6 of 6

From: “McGorty, Glen" <GMcGorty@crowell.com>
Date: March 30, 2020 at 10:43:10 PM EDT

Cc: David Burroughs <dburroughs@stoneturn.com>
Subject: Your E-mail to Joe

Brian --

Joe Geiger shared your recent e-mail with me. As always, | appreciate your concems and
those members who also worked behind the scenes on crafting that message. | can assure you
that the District Council is thinking through how to best cope with the global pandemic and ail of
the impact, including layoffs of non-essential personnel.

The reason I’m responding directly to you is that your e-mail asked why the District Council
should pay me or Mr. Pie or Mr. Walker? Clearly you do not understand what function “retired
law enforcement” (your words) have in this union. Because of the crimes perpetrated by
carpenters in Union leadership, the Consent Decree was put in place and renewed in perpetuity,
which requires anti-corruption measures in place. While there have been and will be cuts
because of fewer job sites, that is only a small portion of our anti-carruption measures,
especially those of my office. During this crisis, we have gotten numerous continued inquiries,
and have passed many of them along to the IG office. You alone have e-mailed me 12 times
since the beginning of the March (and as recently as last Tuesday; | counted). Don't get me
wrong, | welcome your inquiries and | thought our meeting several weeks ago was useful. But |
find it particularly shocking that you are reaching out to me in my capacity as the IM, which costs
time and money, and at the same time suggesting to the Union leadership that | should not be
paid. As a threshold matter, | work for the Court, not the District Council, under the tenets of a
Stipulation and Order which govern the terms of this monitorship. The District Council
leadership has no control over that, so suggesting to them that they should not pay for the
monitor or other anti-compliance measures is a waste of your time.

if you have any questions, please give me or Dave a call.

Best,
Glen

Glen G. McGorty | Crowell & Moring LLP
Managing Partner, New York Office
590 Madison Avenue | 20th Floor | New York, NY 10022-2524

 

 

 

T: +1 212.895.4246 | F: +1 212.895.4134 —. :
i \ The Cc lerk of Court is directed to enter into the public record
gamegorty@crowell.com | www.crowell.com of this action the letter above submitted to the Court by
Brian Brennan
SO ORDERED. JAZ 7
June 19, 2020 LES
DATE FA ¢ re rR MARRERO, U.S.DJ

 

 

 
